Appeals from two decisions of the Unemployment Insurance Appeal Board, filed June 13, 1997, which, inter alia, ruled that Holland Village, Inc. was liable for unemployment insurance contributions paid to claimant and those similarly situated.
*804Holland Village, Inc. (hereinafter Holland) is a nonprofit corporation which was formed for the purpose of building a full-size reproduction of Henry Hudson’s ship, the Half Moon. Holland had originally engaged a company, “The Rigging Gang”, to build the historic ship and claimant was among those hired to perform carpentry work. Prior to the final completion of the ship, however, The Rigging Gang’s owner, Nicholas Benton, died and Holland’s president, Andrew Hendricks, immediately set about interviewing employees of The Rigging Gang, including claimant, who were needed to complete construction of the ship. Claimant entered into an oral contract with Hendricks to continue performing work on the ship at a wage of $9 per hour. Hendricks acknowledged that claimant and the other workers were Benton’s employees prior to his death and it was undisputed at the hearing that Holland hired “by and large the same people that were doing work previously to continue and do the work”. Hendricks occasionally visited the worksite to inspect the work and he reserved the right to require correction of mistakes. He also received weekly reports of the workers’ hours and paid their hourly wages every two weeks. Hendricks was at times called in order to resolve workplace conflicts.
There is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s conclusion that Holland exercised sufficient control over the services performed by claimant, who was not in business for himself, and others similarly situated, to establish their status as employees (see, Matter of Patino [Adderley Indus. — Commissioner of Labor], 253 AD2d 995).
Holland’s remaining arguments have been examined and found to be unpersuasive.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.